Citation Nr: 0118160	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-24 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the rating decision of January 30, 1989 was 
clearly and unmistakably erroneous in failing to assign a 
compensable evaluation for a grant of service connection for 
low back pain with a history of associated psychological 
factors.

2.  Entitlement to an effective date earlier than May 8, 1998 
for the grant of a 50 percent evaluation for service 
connected dysthymic disorder with low back pain (formerly 
characterized as low back pain with a history of associated 
psychological factors).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1977 to 
October 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  By decision entered on January 30, 1989, VA granted 
service connection for low back pain with a history of 
associated psychological factors and assigned a 
noncompensable disability evaluation.  The appellant did not 
appeal that decision. 

2.  The appellant has not shown that the correct facts, as 
they were known at the time of the January 1989 rating 
decision, were not before the adjudicator, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  Neither has she provided persuasive 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of that adjudication would have been manifestly 
different but for an alleged error.  Rather, she has merely 
expressed disagreement with how the RO weighed or evaluated 
the facts before it when reaching a determination that the 
service connected disability was noncompensably disabling.



CONCLUSION OF LAW

The appellant's claim that the rating decision of January 30, 
1989 was clearly and unmistakably erroneous in failing to 
assign a compensable evaluation for a grant of service 
connection for low back pain with a history of associated 
psychological factors is legally insufficient.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History.

The appellant was discharged from active service in August 
1988 on the basis of physical disability, to wit, chronic 
musculoskeletal low back pain with psychological factors 
affecting the medical condition.  The original claim for 
service connection for both the low back pain and 
psychological factors affecting the physical condition was 
filed in October 1988.  In a rating decision dated January 
30, 1989, service connection was granted for low back pain 
with a history of associated psychological factors 
(Diagnostic Code 5292) and a noncompensable evaluation was 
assigned from October 10, 1988 which was from separation from 
service.  

In June 1992, the appellant filed a claim for an increased 
rating for her service connected disability.  In an October 
1992 rating decision, the RO confirmed and continued the 
noncompensable evaluation.  Although the appellant filed a 
Notice of Disagreement with this rating decision, she did not 
perfect an appeal.  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  Therefore, both the January 1989 and 
October 1992 rating decisions are final.

On May 8, 1998, the appellant filed a claim for an increased 
rating for her service connected back disability and 
requesting service connection for depression if she was not 
already service connected for this.  In an April 1999 rating 
decision, the RO confirmed and continued the noncompensable 
evaluation for low back pain with a history of associated 
psychological factors, and granted service connection for 
dysthymic disorder.  Dysthymic disorder was assigned a 50 
percent evaluation from May 8, 1998 which was the date of 
claim.  However, in June 1999, the RO issued a rating 
decision that corrected the April 1999 rating decision.  The 
service connected disability was recharacterized as: 
dysthymic disorder with low back pain (formerly known as low 
back pain with a history of associated psychological 
factors).  The combined 50 percent evaluation and effective 
date remained unchanged.

In August 1999, the appellant filed a claim that alleged 
clear and unmistakable error in the 1988 rating decision in 
that the service connected disability should have been rated 
at a compensable level from discharge.  (The Board notes that 
there is no 1988 rating decision.  In later statements 
submitted in support of her claim, the appellant has 
specifically referenced the January 1989 rating decision of 
record, therefore we have addressed whether there is clear 
and unmistakable error in that decision).  The RO issued a 
rating decision in August 2000 that found no clear and 
unmistakable error in the January 1989 rating decision and 
also denied an effective date earlier than May 8, 1989 for a 
grant of service connection for dysthymic disorder.  This 
appeal stems from the appellant's disagreement with the 
August 2000 rating decision.

The appellant contends that there was clear and unmistakable 
error in the January 1989 rating decision, in that the 
evaluation assigned when service connection was granted for 
low back pain with associated psychological features should 
have been compensable.  The appellant further contends that 
since the VA physician stated that her dysthymic disorder has 
its onset during military service, that the effective date 
for service connection for dysthymia with low back pain 
should be earlier. 

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d) (2000).  The evaluation of 
the same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestations under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).  The appellant is service connected 
for one disability.  When service connection was granted in 
January 1989, the RO determined that the dominant aspect of 
the disability was the low back pain and a noncompensable 
evaluation was assigned.  The June 1999 rating decision 
(correcting the April 1999 rating decision which violated the 
prohibition against pyramiding) reflected that the dominant 
aspect of the condition has become the psychiatric component, 
and further that the sole service connected disability had 
become more disabling.  Thus, the two issues before the Board 
are: 1) whether the failure of the RO to assign a compensable 
evaluation for the sole service connected disability in 
January 1989 constituted clear and unmistakable error, and 2) 
whether the appellant is entitled to an effective date 
earlier than May 8, 1998 for an increased rating for the sole 
service connected disability.  The issues were properly 
phrased by the RO in the Statement of the Case issued in 
December 2000.  The second issue is the subject of a Remand 
below.

Clear and unmistakable error.

Under the provisions of 38 C.F.R. § 3.105(a) (2000), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991).  

The U. S. Court of Appeals for Veterans Claims (hereinafter 
Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  "It must always 
be remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996). 

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo, 6 
Vet. App. at 43-44.  If the error alleged is not the type of 
error that, if true, would be clear and unmistakable error on 
its face, if the claimant is only asserting disagreement with 
how the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a manifestly different result, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or lack of entitlement under the 
law.  Hazan v. Gober, 10 Vet. App. 511, 523 (1997); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994). 

In the present case, the Board finds that the appellant's 
claim of clear and unmistakable error must be denied as 
legally insufficient.  In this regard, the Board finds that 
she has not fulfilled her burden of stating a valid claim of 
clear and unmistakable error.  She has not shown that the 
facts that were before the RO at the time of the January 1989 
decision were incorrect, nor has she made any allegations 
with respect to the misapplication of specific laws or 
regulations then extant.  Rather, she has alleged that a 
compensable rating for the service-connected low back pain 
with a history of associated psychological factors was 
warranted at the time of January 1989 decision.  In August 
1999 when the appellant submitted her claim and alleged clear 
and unmistakable error in the January 1989 decision, she 
submitted copies of private medical records dated no earlier 
than 1996, and 1999 statements from a mental health counselor 
and a physician's assistant who opined that the appellant 
history suggested that she suffered from depressive symptoms 
prior to her discharge from service.  The appellant argued 
that based on this evidence, the RO's decision in January 
1989 which did not assign a compensable evaluation for the 
service-connected dysthymic disorder with low back pain 
(formerly low back pain with a history of associated 
psychological factors) was clearly and unmistakably 
erroneous. 

The Court has clearly stated that a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior RO decision.  
See Russell, supra.  The submission of private medical 
evidence created years after the January 1989 rating decision 
with accompanying retrospective opinions is insufficient to 
give rise to a valid claim of clear and unmistakable error in 
a previous rating decision.  As regards the appellant's 
assertion that a compensable rating should have been assigned 
at the time of the January 1989 rating decision, this too 
amounts to disagreement with how the RO weighed the medical 
evidence at the time and applied it to the rating criteria.  
This is mere disagreement with how the medical facts were 
weighed and evaluated, and as such it cannot be the basis for 
a clear and unmistakable error claim. 

The appellant has requested an additional VA examination to 
determine retrospectively whether the noncompensable 
evaluation was erroneously assigned.  The Board declines to 
grant this request.  An examination conducted more than 10 
years after the rating decision could service no useful 
purpose.  Again, an evaluation of clear and unmistakable 
error is based upon the evidence that existed at the time of 
the rating decision, a current VA examination would be 
irrelevant in the Board's consideration of whether there was 
clear and unmistakable error in 1989.  Therefore the claim 
must be denied in the absence of legal merit.

The Board notes that in response to the appellant's claim of 
clear and unmistakable error in the 1989 rating decision, the 
RO sent the appellant a letter dated in November 1999, that 
clearly defined what constituted a valid claim of clear and 
unmistakable error.  Therefore, any present duty that may be 
owed the appellant under the notice or duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been met.


ORDER

The appellant's claim that the VA rating decision entered in 
January 1989 was clearly and unmistakably erroneous in 
failing to grant a compensable disability evaluation for low 
back pain with a history of associated psychological factors 
is legally insufficient; therefore, the appeal of that claim 
must be denied. 


REMAND

Earlier effective date.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In the Board's view, the VCAA mandates that the appellant be 
provided with notice of the evidence necessary to support an 
earlier effective date for an increased rating for service 
connected dysthymic disorder with low back pain.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2000).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See 38 C.F.R. 3.400(o)(2) (2000); Harper v. Brown, 10 
Vet. App. 125 (1997).

Under 38 C.F.R. § 3.155(a) (2000), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  Where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of a VA report of examination or 
hospitalization will be accepted as an informal claim filed 
on the date of the examination.  38 C.F.R. § 3.157(b)(1) 
(2000).

As previously noted, both the January 1989 rating decision 
that granted service connection for dysthymic disorder with 
low back pain (formerly known as low back pain with a history 
of associated psychological factors) and the October 1992 
rating decision that denied an increased rating are final 
decisions.  38 C.F.R. § 20.302 (2000).  The Board notes that 
an effective date for the increased rating prior to October 
1992, the date of the most recent prior final denial of a 
claim for increase, is not possible absent a finding of clear 
and unmistakable error in the prior final rating decision.  
38 C.F.R. §§ 3.104, 3.105 (2000).  The RO has established the 
date of claim as May 8, 1998.  It was unclear to the Board 
based on the appellant's submissions whether there is any 
outstanding VA Medical Center evidence for treatment of 
dysthymic disorder with low back pain during the preceding 
period that could constitute an informal claim.  This Remand 
serves as notice to the appellant that she must identify any 
treatment at a VA Medical Center to the RO.  This Remand 
serves as notice to the appellant that if she has competent 
medical evidence of a factually ascertainable increase in 
disability in the period after the October 1992 rating 
decision she must submit it.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain any outstanding 
VA Medical Center or private medical 
evidence identified by the appellant.  The 
RO should document its efforts to obtain 
this evidence if the appellant does not 
submit it.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

